DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendment filed March 21, 2022.
The previous specification objection is withdrawn in light of Applicant’s amendments.
The previous claim objection is withdrawn in light of Applicant’s amendments.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2019/0141546 A1 to Zhou et al. (“Zhou”).
As to claim 1, Zhou discloses a terminal apparatus for performing a listen-before-talk (LBT) procedure in a bandwidth part (BWP) (para. 0240-0241, uplink LBT at the wireless device; para. 0243, wireless device configured for a set of BWPs), the terminal apparatus comprising:
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (para. 0490); and
at least one processor coupled to the one or more non-transitory computer- readable media (para. 0488), the at least one processor is configured to execute the computer- executable instructions to:
configure a control resource set based on radio resource control (RRC) signaling (para. 0417, base station transmits RRC message with configuration parameters for control resource set), the control resource set being a set of control channels to be monitored by the terminal apparatus (para. 0245, 0417, wireless device monitors control resource set with PDCCH candidates);
monitor a plurality of PDCCHs in the control resource set (para. 0245, 0417, wireless device monitors control resource set with PDCCH candidates); and
decode a PDCCH of the plurality of PDCCHs (para. 0295, 0467, decode PDCCH), wherein the control resource set is configured for a listen-before-talk (LBT) subband in a partial bandwidth part (BWP) (para. 0240-0241, uplink LBT at the wireless 
As to claim 2, Zhou further discloses the terminal apparatus according to claim 1, wherein in each of a plurality of control resource sets, the PDCCH is received that includes control information indicating a subframe configuration of the LBT subband corresponding to the control resource set (para. 0420, wireless device receives PDCCH, receives activation MAC CE, and then transmits over UL BWP; para. 0170, subframe indicates uplink transmission slots, i.e. the activation indicates to transmit at a subframe uplink transmission slot).
As to claim 3, Zhou further discloses the terminal apparatus according to claim 1, wherein each of a plurality of control resource sets is configured by using multiple resource blocks in the LBT subband corresponding to the control resource set (para. 0243, for an UL BWP…wireless device may be configured with…a set of resource blocks and control resource sets).
As to claims 4-6, see similar rejections to claims 1-3, respectively.
As to claim 7, Zhou discloses a base station apparatus (para. 0486) for configuring a listen-before-talk (LBT) procedure in a bandwidth part (BWP) (para. 0240-0241, uplink LBT at the wireless device; para. 0243, wireless device configured for a set of BWPs), the base station apparatus comprising:
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (para. 0488); and

configure a control resource set for a terminal apparatus (para. 0417, base station transmits RRC message with configuration parameters for control resource set), the control resource set being a set of control channels to be monitored by the terminal apparatus (para. 0245, 0417, wireless device monitors control resource set with PDCCH candidates); and
transmit a PDCCH in the control resource set (para. 0417 base station transmits one or more PDCCH in different control resource sets), wherein the control resource set is configured for a listen-before-talk (LBT) subband in a partial bandwidth part (BWP) performed by the terminal apparatus (para. 0240-0241, uplink LBT at the wireless device; para. 0246, A wireless device may receive PDCCH and/or PDSCH in a DL BWP according to a configured SCS and CP length for the DL BWP. A wireless device may transmit PUCCH and/or PUSCH in an UL BWP according to a configured SCS and CP length for the UL BWP).
As to claim 8, Zhou further discloses the base station apparatus according to claim 7, wherein in each of a plurality of control resource sets, the PDCCH is transmitted that includes control information indicating a subframe configuration of the LBT subband corresponding to the control resource set  (para. 0420, wireless device receives PDCCH, receives activation MAC CE, and then transmits over UL BWP; para. 
As to claim 9, Zhou further discloses the base station apparatus according to claim 7, wherein each of a plurality of control resource sets is configured by using multiple resource blocks in the LBT subband corresponding to the control resource set (para. 0243, for an UL BWP…wireless device may be configured with…a set of resource blocks and control resource sets).
	As to claims 10-12, see similar rejections to claims 7-9, respectively.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463